EXHIBIT 10.15

 

SECOND AGREEMENT OF AMENDMENT

TO

REVOLVING LOAN AND SECURITY AGREEMENT

 

This Second Agreement of Amendment to Revolving Loan and Security Agreement
("Second Amendment") is effective September 22, 2008 by and among SOVEREIGN
BANK, a federal savings bank, having an address of 101 Wood Avenue South, Iselin
NJ 08830 ("Lender"), MEDIA SCIENCES INTERNATIONAL, INC., a Delaware corporation,
MEDIA SCIENCES, INC., a New Jersey corporation, and CADAPULT GRAPHIC SYSTEMS,
INC., a New Jersey corporation, having their chief executive office at 8
Allerman Road, Oakland NJ 07436 (either separately, jointly, or jointly and
severally, "Borrower").

 

 

RECITALS

 

A.      Borrower has executed and delivered a certain (i) Secured Revolving Note
dated February 12, 2008, in the original maximum principal sum of Eight Million
Dollars ($8,000,000.00), and a certain (ii) Term Loan Note in the original
maximum principal sum of One Million Five Hundred Thousand Dollars
($1,500,000.00) payable to the order of Lender (collectively, "Note").

 

B.      In connection with the execution and delivery of the Note and to secure
payment and performance of the Note and other obligations of Borrower to Lender,
the Lender and Borrower have executed, among other things, a Revolving Loan and
Security Agreement dated February 12, 2008, as amended ("Loan Agreement").

 

C.     In addition to the foregoing documents, Media Sciences International,
Inc. and Media Sciences, Inc. (jointly and severally, "Pledgor") have executed
certain Pledge and Control Agreements dated February 12, 2008 ("Pledge
Agreement"). For purposes of convenience, the Borrower and Pledgor are jointly
and severally referred to as "Obligors."

 

D.      In addition to the foregoing documents, the Obligors and Lender have
executed or delivered other collateral agreements, certificates and instruments
perfecting or otherwise relating to the security interests created. For purposes
of convenience, the Note, Loan Agreement, Pledge Agreement and related
collateral agreements, certificates and instruments are collectively referred to
as the "Loan Documents.”

 

E.

Borrower has requested a modification of the Loan Documents.

 

F.      Lender and Obligors wish to clarify their rights and duties to one
another as set forth in the Loan Documents.

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Second Amendment and the benefits to be received from the
performance of such



 


--------------------------------------------------------------------------------



 

 

promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

AGREEMENTS

 

1.        Lender and Obligors reaffirm, consent and agree to all of the terms
and conditions of the Loan Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Loan Documents
are hereby expressly modified by this Second Amendment.

 

2.       In the case of any ambiguity or inconsistency between the Loan
Documents and this Second Amendment, the language and interpretation of this
Second Amendment is to be deemed binding and paramount.

 

3.

The Loan Agreement is hereby amended as follows:

 

A. The following is added as a DEFINITION:

 

“Dilution” – as defined in Section 1.1(f)

 

B. Section 1.1(b) is hereby amended to read as follows:

 

1.1(b) The term "Advance Limit" means the loans or advances which Lender may
make to the Borrower pursuant to this Agreement which are not in the aggregate
at any time outstanding to exceed the lesser of Eight Million ($8,000,000.00)
Dollars or the sum of (A), (B) and (C) below:

 

(A) Up to eighty (80%) percent of the face amount of the Borrower's "Qualified
Accounts" as that term is defined in this Agreement; plus

 

(B) up to the lesser of (i) $3,000,000.00, or (ii) fifty (50%) percent of the
"Net Value of Qualified Inventory" as that term is defined in this Agreement,
with a sub-limit not to exceed the lesser of $1,000,000.00 or the sum of (x) the
full unpaid and outstanding balance of any standby letters of credit or bankers
acceptances which Lender in its sole and absolute discretion may issue on
account of the Borrower plus (y) fifty (50%) percent of the unpaid and
outstanding balance of any documentary letters of credit issued on account of
the Borrower for the purchase of Inventory in the ordinary course of business
which Lender in its sole and absolute discretion may issue on account of the
Borrower, with a further sub-limit not to exceed $250,000.00 of the “Net Value
of Qualified In-Transit Inventory” as that term is defined in this Agreement, or
(iii) sixty (60%) percent of the maximum amount available to be loaned or
advanced pursuant to Section 1.1(b); less

 

(C) any reserves established by Lender pursuant to Section 1.1(f ) hereof.

 



 

-2-

 


--------------------------------------------------------------------------------



 

 

C. Section 1.1(f) is hereby amended to read as follows:

 

1.1(f) Without limiting any other rights, terms, conditions or remedies of
Lender, all loans, advances or financial accommodations made or otherwise
available to Borrower is subject to Lender’s continuing right, in its reasonable
discretion, to withhold from Borrower a reserve, and to increase and decrease
such reserve from time to time, if and to the extent that, in Lender’s sole
judgment, such reserve is necessary to protect the interests of Lender against
(i) possible non-payment of Accounts for any reason by account debtors, (ii) for
decreases in value of Collateral, (iii) for goods held on consignment, (iv)
possible non-payment by Borrower of any indebtedness owed to, or liens held by,
third parties, (v) if Dilution is in excess of ten (10%) percent at any time
determined by Lender following a field examination or other appraisal of
Collateral, or (vi) to protect the interests of Lender against the possible
adverse effect of any state of facts which does or would, with or without notice
or passage of time, or both, constitute a Default hereunder. “Dilution,” as of
any determination thereof, is defined as the sum of (a) bad debt -writedowns,
discounts, allowances, credits, or other items determined by Lender to be
dilutive, divided by (b) Borrower’s net sales during such period of
determination (excluding extraordinary items).

 

D. Section 7.16 is hereby amended to read as follows:

 

Section 7.16 Fixed Charge Coverage Ratio

 

The Borrower is not to cause or permit its Fixed Charge coverage ratio, tested
quarterly, on a rolling three month basis for the quarter ended September 30,
2008, on a rolling six, nine and twelve month basis for each quarter ending
thereafter, and thereupon based on a trailing twelve month basis, to be less
than 1.05:1. Fixed Charge is defined as earnings before interest, taxes,
depreciation and amortization ("EBITDA") less the sum of: cash taxes; cash
capital expenditures; any cash dividends, distributions or loans, and other cash
payments not captured on the current profit and loss statement, divided by
principal payments on term debt (or capital leases), and cash interest. For all
of the foregoing determinations, any equity contribution made to the Borrower
will be applied to offset cash capital expenditures. For the foregoing
determinations made during fiscal periods 2009 and 2010 only, cash received by
Borrower from convertible debt offerings and associated warrants will be applied
to offset cash capital expenditures together with the payments made to PNC
Equipment Finance LLC/PNC Leasing pursuant to paragraph 5 of the Second
Amendment.

 

4.       The Borrower’s failure to comply with Section 7.16 of the Loan
Agreement for the quarter ended June 30, 2008 constitutes an event of Default
under the Loan Agreement. Lender hereby



 

-3-

 


--------------------------------------------------------------------------------



 

 

agrees to grant a waiver thereof provided, however, that this waiver does not
constitute (i) a modification or an alteration of any of the terms, conditions
or covenants of the Loan Agreement or any other Loan Documents, all of which
remain in full force and effect, or (ii) a waiver, release or limitation upon
Lender’s exercise of any of its rights and remedies thereunder, all of which are
hereby expressly reserved, or (iii) a waiver of compliance with Section 7.16 for
any other period or purpose. This waiver does not relieve or release the
Obligors in any way from any of their other respective duties, obligations,
covenants or agreements under the Loan Agreement or any other Loan Documents or
from the consequences of any event(s) of Default thereunder, except as expressly
described above. This waiver does not obligate Lender, or be construed to
require Lender, to waive any other event(s) of Default or defaults, whether now
existing or which may occur after the date of this Second Amendment.

 

5.        Borrower executed a post closing letter dated February 12, 2008 in
which Borrower agreed to obtain the termination of New Jersey UCC financing
statement (a) #23840331 filed September 29, 2006 in favor of PNC Equipment
Finance, LLC and (b) #23350373 filed December 23, 2005 in favor of PNC Leasing,
LLC each as to Media Sciences, Inc. on or before May 14, 2008, as extended to
June 30, 2008. Borrower’s failure to comply is an event of Default under the
Loan Agreement. Lender hereby agrees to grant a waiver thereof and to accept
performance in lieu thereof pursuant to this paragraph 5. Accordingly, the
Borrower is to pay the obligations secured by such financing statements to PNC
Equipment Finance, LLC and PNC Leasing, LLC (jointly and severally “PNC”), as
follows:

 

(i)            Payments of principal and interest are to be made in the amount
of $50,000.00 per month, payable on the first of each month (October 1, 2008 –
March 1, 2009 – six payments);

 

(ii)           The remaining balance is to be paid in full on March 31, 2009
(estimated at approximately $250,000.00 on March 31, 2009);

 

(iii)         The obligation of approximately $528,488 (per PNC) will bear
interest during the term at Prime plus 2.5%.

 

(iv)        Upon final payment of the obligation, PNC will promptly deliver a
bill of sale for the equipment.

 

Upon payment, Obligors hereby represent that PNC has agreed to discharge and
terminate such financing statements and provide evidence thereof promptly
thereafter. Obligors are to provide evidence of such discharge and termination
to Lender on or before April 30, 2009. The waiver by Lender in this paragraph 5
does not constitute (i) a modification or an alteration of any of the terms,
conditions or covenants of the Loan Agreement or any other Loan Documents, all
of which remain in full force and effect, or (ii) a waiver, release or
limitation upon Lender’s exercise of any of its rights and remedies thereunder,
all of which are hereby expressly reserved, or (iii) a waiver of compliance with
the post closing letter for any other period or purpose. This waiver does not
relieve or release the Obligors in any way from any of their other respective
duties, obligations, covenants or agreements under the Loan Agreement or any
other Loan Documents or from the consequences of



 

-4-

 


--------------------------------------------------------------------------------



 

 

any event(s) of Default thereunder, except as expressly described above. This
waiver does not obligate Lender, or be construed to require Lender, to waive any
other event(s) of Default or defaults, whether now existing or which may occur
after the date of this Second Amendment.

 

6.       Except as set forth in paragraphs 4 and 5 above, Obligors represent and
warrant that there are no defaults or events of Default pursuant to or defined
in any of the Loan Documents, and that all warranties and covenants which have
been made or performed by Obligors in connection with the Loan Documents were
true and complete when made or performed.

 

7.       The Loan Documents are hereby amended to provide that a default, breach
or failure on the part of Obligors to perform any covenant or condition
hereunder or an event of Default otherwise defined in either this Second
Amendment or any document executed in connection with this Second Amendment is
to be deemed an event of Default for purposes of the Loan Documents.

 

8.       All representations, warranties and covenants made by Obligors to
Lender in the Loan Documents are hereby repeated as though first made expressly
in this Second Amendment.

 

9.        Except as otherwise provided herein, the Loan Documents continue in
full force and effect, in accordance with their respective terms. The parties
hereto hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to said
Loan Documents and consent to the terms of this Second Amendment. Capitalized
terms used in this Second Amendment which are not otherwise defined herein have
the meaning ascribed thereto in the Loan Documents.

 

10.     The parties agree to sign, deliver and file any additional documents and
take any other actions that may reasonably be required by Lender including, but
not limited to, affidavits, resolutions, or certificates for a full and complete
consummation of the matters covered by this Second Amendment.

 

11.     This Second Amendment is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Second Amendment is not assignable by Obligors without the
prior written consent of Lender.

 

12.      To the extent that any provision of this Second Amendment is determined
by any court or legislature to be invalid or unenforceable in whole or part
either in a particular case or in all cases, such provision or part thereof is
to be deemed surplusage. If that occurs, it does not have the effect of
rendering any other provision of this Second Amendment invalid or unenforceable.
This Second Amendment is to be construed and enforced as if such invalid or
unenforceable provision or part thereof were omitted.

 

13.      This Second Amendment may only be changed or amended by a written
agreement signed by all of the parties. By the execution of this Second
Amendment, Lender is not to be deemed to consent to any future renewal or
extension of the loan. This Amendment may only be changed or amended by a
written agreement signed by all of the parties. This Amendment is deemed to be
part of and integrated into the Loan Documents.



 

-5-

 


--------------------------------------------------------------------------------



 

 

14.     This Second Amendment is governed by and is to be construed and enforced
in accordance with the laws of New Jersey as though made and to be fully
performed in New Jersey (without regard to the conflicts of law rules of New
Jersey).

 

15.     The parties to this Second Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Second Amendment, the
enforceability and interpretation of the terms contained in this Second
Amendment and the consummation of the transactions and matters covered by this
Second Amendment.

 

16.     Obligors are to reimburse Lender for its costs, expenses, and reasonable
attorneys' fees incurred in connection with this Second Amendment, upon
execution of this Second Amendment.

 

17.     Obligors are to pay Lender a $2,000.00 fee in consideration for the
waivers contained in this Second Amendment.

 

THE OBLIGORS, FOR THEMSELVES, THEIR SUBSIDIARIES (IF ANY) AND LENDER HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS SECOND
AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS SECOND
AMENDMENT.

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures appear on the following page]



 

-6-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have signed this Second Amendment.

 

 

Attest/Witness:

 

MEDIA SCIENCES

INTERNATIONAL, INC

 

 

 

/s/ K. D. Bloomgren

 

By: /s/ Michael W. Levin

Print Name: K. D. Bloomgren

 

Print Name: MICHAEL W. LEVIN

Title: CFO

 

Title:     President/CEO

 

 

 

 

 

 

 

 

 

Attest/Witness:

 

MEDIA SCIENCES, INC

 

 

 

/s/ K. D. Bloomgren

 

By: /s/ Michael W. Levin

Print Name: K. D. Bloomgren

 

Print Name: MICHAEL W. LEVIN

Title: CFO

 

Title:     President/CEO

 

 

 

 

 

 

Attest/Witness:

 

CADAPULT GRAPHIC SYSTEMS, INC.

 

 

 

/s/ K. D. Bloomgren

 

By: /s/ Michael W. Levin

Print Name: K. D. Bloomgren

 

Print Name: MICHAEL W. LEVIN

Title: CFO

 

Title:     President/CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By: /s/ Alan M. Lapidus

 

 

Print Name: ALAN J. LAPIDUS

 

 

Title:     SENIOR VICE PRESIDENT

 

 



 

-7-

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW JERSEY

)

 

 

) ss.

COUNTY OF Begen

)

 

 

 

 

 

 

I CERTIFY that on September 22, 2008, Michael W. Levin personally appeared
before me and that this person acknowledged under oath, to my satisfaction, that
this person is the President of Media Sciences, Inc., Media Sciences
International, Inc. and Cadapult Graphic Systems, Inc., the corporations named
in the attached document; this person executed and delivered the attached
document on behalf of and as the voluntary act and deed of the corporations, and
this person was authorized by the corporations to execute and deliver the
attached document on behalf of the corporations.

 

 

/s/ Denise S. Hawkins

 

 

 

-8-

 

 

 